0 Oe NI DH HW BR WH PB =

NO NO NO NO HN DN HN KD KH we ee ee ee
oOo at NH OO FF WD NY KH OD OO CS DTD HD WH BP WO PPO | |

“rirea i aveep

MICHAEL BAILEY _—
United States Attorney ame RECEIVED COPY
District of Arizona
STEFANI K. HEPFORD 2820 NOV 18 Pu: 39:
Assistant US. Attorney

nited States Courthouse r “ees
405 W. Congress Street, Suite 4800 CLERK US DISTRICT COURT
Tucson, “Atisone 85701 DISTRICT OF ARIZONA

Telephone: 520-620-7300
Email: stefani.hepford@usdoj.gov
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ARIZONA

United States of America, CR20-02592 TUC-RCC(JR)
Plaintiff, INDICTMENT
VS. Violations:
21 U.S.C. § 846
Javier Rafael Haro Aguilar, (Conspiracy)
ount 1
Defendant.

21 U.S.C. & 841(a)(1) and
841(b)(1)(

(Possession with Intent to Distribute
Lysergic Acid Diethylamide (LSD))
Count 2

18 U.S.C. § 924(c)(1)(A)
(UseiCarryin of On during
a Drug Crime)

Count 3

18 US.C. § 922(g)(5)(A) and
924(a)(2)

(Possession of Firearms and
Ammunition by an Illegal Alien)
Count 4

18 U.S.C. : saad): 21 U.S.C. § 853;
28 U.S.C. § 2461(c)
Forfeiture

 

 

 

THE GRAND JURY CHARGES:
COUNT 1
Beginning at a time unknown, and continuing to on or about August 20, 2020, in
the District of Arizona, JAVIER RAFAEL HARO AGUILAR did knowingly and

intentionally combine, conspire, confederate, and agree with other persons known and

 

 

 

 
oOo Se SN DR vA BP W HN &

NO NO NY NHN HN DO KN NO HNO Rw mm i
oOo sa NN OH FP WY NY K§ DT CO CO TD HD BP WOW PB KF OC

 

 

unknown to the grand jury to possess with intent to distribute one gram or more of a mixture
or substance containing a detectable amount of lysergic acid diethylamide (LSD), a
Schedule I controlled substance; in violation of Title 21, United States Code, Sections
841(a)(1) and 841(b)(1)(B)(v).
All in violation of Title 21, United States Code, Section 846.
COUNT 2
On or about August 20, 2020, in the District of Arizona, JAVIER RAFAEL HARO
AGUILAR did knowingly and intentionally possess with intent to distribute one gram or
more of a mixture or substance containing a detectable amount of lysergic acid
diethylamide (LSD), a Schedule I controlled substance; in violation of Title 21, United
States Code, Sections 841(a)(1) and 841(b)(1)(B)(v).
COUNT 3
On or about August 20, 2020, in the District of Arizona, JAVIER RAFAEL HARO
AGUILAR did knowingly carry, possess, and use firearms, that is, a Glock model 23, .40
caliber semi-automatic pistol, serial number BGXZ623, and a Hi-Point rifle, model 995
9mm, serial number A84663, during and in relation to, and in furtherance of a drug
trafficking offense, for which he may be prosecuted in a court of the United States, that is
conspiracy to possess with the intent to distribute one gram or more of a mixture or
substance containing a detectable amount of lysergic acid diethylamide (LSD), in violation
of Title 18, United States Code, Sections 924(c)(1)(A)(i).
COUNT 4
On or about August 20, 2020, in the District of Arizona, defendant, JAVIER
RAFAEL HARO AGUILAR, did possess, in and affecting interstate commerce, firearms
and ammunition, to wit: a Glock model 23, .40 caliber semi-automatic pistol, serial number
BGXZ623; a Hi-Point rifle, model 995 9mm, serial number A84663; a Rossi .38 special
revolver, serial number D55727; 21 rounds of Remington .40 caliber ammunition; 28
rounds of Remington .40 caliber ammunition; 13 rounds of assorted caliber ammunition;

50 rounds of Wolf 9mm caliber ammunition; 7 rounds of Federal .380 caliber ammunition;

United States of America v. Javier Rafael Haro Aguilar
Indictment Page 2 of 8

 

 

 
So Oo ND On BP WO YP —

NO NYO YO NY NO NY ND DR NR wm eee eae
oN DN TN BP WY NY S|§ DOD 6 OHO DTH HH BR WH PPO Fe OC

 

 

9 rounds of assorted caliber ammunition; 24 rounds of assorted caliber ammunition; 9
rounds of assorted caliber ammunition; 31 rounds of .40 caliber ammunition; 28 rounds of
7.62 caliber ammunition; 26 rounds of Lake City .223 caliber ammunition; 26 rounds of
.223 caliber ammunition; and 20 rounds of Precision Delta .223 caliber ammunition.
Defendant possessed the firearms and ammunition while being an alien unlawfully present
in the United States, and did so knowingly.

In violation of Title 18, United States Code, Sections 922(g)(5)(A) and 924(a)(2).

FORFEITURE ALLEGATION

Upon conviction of Counts One and Two of this Indictment, defendant, JAVIER
RAFAEL HARO AGUILAR, shall forfeit to the United States pursuant to Title 21, United
States Code, Section 853, all right, title, and interest in (1) any property, real or personal,
constituting, or derived from, any proceeds the defendant obtained, directly or indirectly,
as the result of the said violations, and (2) any property, real or personal, used, or intended
to be used, in any manner or part, to commit, or to facilitate, the commission of the said
violations.

The property to be forfeited includes, but is not limited to: $5,000 in U.S. currency;
$307 in U.S. currency; one Glock model 23, .40 caliber semi-automatic pistol, serial
number BGXZ623; one Hi-Point rifle, model 995 9mm, serial number A84663.

Upon conviction of Counts Three and Four of this Indictment, the defendant,
JAVIER RAFAEL HARO AGUILAR, shall forfeit to the United States pursuant to Title
18, United States Code, Section 924(d), and Title 28, United States Code, Section 2461(c),
any firearms and ammunition involved in the commission of the offense.

The property to be forfeited includes, but is not limited to: one Glock model 23, .40
caliber semi-automatic pistol, serial number BGXZ623; one Hi-Point rifle, model 995
9mm, serial number A84663; one Rossi .38 special revolver, serial number D55727; 21
rounds of Remington .40 caliber ammunition; 28 rounds of Remington .40 caliber
ammunition; 13 rounds of assorted caliber ammunition; 50 rounds of Wolf 9mm caliber

ammunition; 7 rounds of Federal .380 caliber ammunition; 9 rounds of assorted caliber

United States of America v. Javier Rafael Haro Aguilar
Indictment Page 3 of 8

 

 

 
Co Oo SND A FP WO NNO

BO N NO NO KN NY NO DR RO mmm ea ee
oN DN WH FP WN KK TD 6O BOB DTW DH wD BP WD HH KY OC

 

 

ammunition; 24 rounds of assorted caliber ammunition; 9 rounds of assorted caliber
ammunition; 31 rounds of .40 caliber ammunition; 28 rounds of 7.62 caliber ammunition;
26 rounds of Lake City .223 caliber ammunition; 26 rounds of .223 caliber ammunition;
and 20 rounds of Precision Delta .223 caliber ammunition.

If any of the forfeitable property, as a result of any act or omission of the defendant:
(1) cannot be located upon the exercise of due diligence; (2) has been transferred or sold
to, or deposited with, a third party; (3) has been placed beyond the jurisdiction of the court;
(4) has been substantially diminished in value; or (5) has been commingled with other
property which cannot be divided without difficulty; it is the intent of the United States,
pursuant to Title 21, United States Code, Section 853(p) to seek forfeiture of any other
property of said defendant up to the value of the above forfeitable property, including but
not limited to all property, both real and personal, owned by the defendant.

All pursuant to Title 18, United States Code, Section 924(d); Title 21, United States
Code, Section 853; Title 28, United States Code, Section 2461(c); and Rule 32.2(a),

Federal Rules of Criminal Procedure.

A TRUE BILL

Isl

FOREPERSON OF THE GRAND JURY
Date: November 18, 2020

 

MICHAEL BAILEY
United States Attorney
District of Arizona

Isl

STEFANI K. HEPFORD
Assistant U.S. Attorney

 

United States of America v. Javier Rafael Haro Aguilar
Indictment Page 4 of 8

 

 

 

 
